Citation Nr: 1244392	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-32 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to May 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO), which, in pertinent part, continued a 20 percent evaluation for a low back disability with radicular symptoms. 

In a February 2012 decision, the Board affirmed the RO's denial of the benefit on appeal, but granted a separate 10 percent rating for radiculopathy in the left lower extremity secondary to the Veteran's low back disability.  The Board remanded issues of entitlement to service connection for  a bronchial disability, to include as secondary to a service-connected disability and for a cervical spine disability, to include as secondary to a service-connected disability, for further development.  The Board also referred the issue of entitlement to a TDIU to the RO for adjudication.  

The Veteran appealed the February 2012 decision to the United States Court of Appeals for Veterans Claims (Court or CAVC) insomuch as it referred, rather than remanding or adjudicating the issue of entitlement to a TDIU.  The Veteran did not challenge the Board's denial of entitlement to an increased rating for degenerative disc disease and spondylolysos of the lumbar spine, status-post laminectomy and fusion.  In September 2012, the Court granted a Joint Motion for Partial Remand, and the part of the Board's decision, only to the extent that it referred, rather than remanding, or adjudicating the issue of entitlement to a TDIU was remanded for action consistent with the terms of the Joint Motion.  The appeal as to the remaining issues was dismissed.  For these reasons, the Board finds that the only issue presently before the Board is entitlement to a TDIU.  

While the Board also remanded service connection for a bronchial disability, to include as secondary to a service-connected disability, and for a cervical spine disability, to include as secondary to a service-connected disability, those issues have not been recertified to the Board and are still in remand status.  In that regard, while some development has been completed on those issues, it does not appear that the Appeals Management Center (AMC) has had an opportunity to review the medical opinions requested pursuant to the February 2012 remand, to include the adequacy of such opinions, the AMC has not issued a supplemental statement of the case addressing those issues, and there is no indication that those issues have otherwise been recertified to the Board for adjudication at this time.   

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012). 

The Court remanded the present appeal to the Board in September 2012 for compliance with the instructions in the September 2012 Joint Motion for Partial Remand.  The Joint Motion provides that the Board erred when referred, rather than adjudicating or remanding the issue of entitlement to a TDIU pursuant to the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In Rice, the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran submitted a February 2010 statement indicating that he could not work a result of his physical disabilities.  While he specifically referenced treatment for a service-connected left knee in this statement, he also implicated his back disability when discussing his symptoms and by stating that all of his other medical conditions were affected.  Thus, the Board was required to consider the issue of entitlement to a TDIU as a part of the claim of entitlement to an increased rating for the lumbar spine disability, which was in appellate status at the time the Veteran submitted the February 2010 statement.  

The Board finds, however, that a remand is required prior to adjudication of the claim for a TDIU.  In that regard, it does not appear from the record that the Veteran has received proper VCAA notice as to what is needed to substantiate a claim for entitlement to a TDIU. 

Additionally, the Veteran has stated that he is unemployable due to a combination of physical disabilities, and has implicated both service-connected and non-service connected disabilities.  For these reasons, the Board finds that a remand for a VA examination is necessary to clearly address whether the combination of the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2012); Beaty, 6 Vet. App. at 537; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Veteran is currently service-connected for degenerative disc disease and spondylosis of the lumbosacral spine, status-post laminectomy and fusion, radiculopathy in the left lower extremity secondary to degenerative disc disease and spondylosis of the lumbosacral spine, left-knee degenerative post-traumatic arthritis, chronic sinusitis, and chronic allergic rhinitis.  In light of the foregoing, the Board finds that the Veteran's VA examination should address whether unemployability due to his service-connected disabilities is demonstrated. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with appropriate notice under the VCAA to substantiate a claim for entitlement to a TDIU.

2.  The Veteran should be scheduled for the appropriate examination(s) to determine the current effect of his service-connected disabilities (currently, degenerative disc disease and spondylosis of the lumbosacral spine, status-post laminectomy and fusion; radiculopathy in the left lower extremity secondary to degenerative disc disease and spondylosis of the lumbosacral spine; left-knee degenerative post-traumatic arthritis; chronic sinusitis; and chronic allergic rhinitis) on his employability.  The claims folder must be made available to the examiner(s).  

The examiner should offer an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined effect of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions reached.  

3.  After all development has been completed, the RO should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO should furnish the veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


